DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details in Fig. 1-7 and 9 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Also, the drawings must show every feature of the invention specified in the claims.  Therefore, the “making use of a proximity relationship between two adjacent reconstruction planes of the plurality of different 2D reconstruction planes” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim15 recites computer-implemented functions including, among other limitations, “an adjustment step making use of a proximity relationship between two adjacent reconstruction planes of the plurality of different 2D reconstruction planes”

Applicant(s) is/are respectfully reminded, for computer-implemented functional claims, “examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.” MPEP § 2161.01(I).
As an initial matter, the Examiner notes that claim 15 is an originally-filed claim. However, originally-filed claim 15 does not disclose how the “making use of a proximity relationship between two adjacent reconstruction planes of the plurality of different 2D reconstruction planes” and so does not 
Furthermore, Applicant’s specification does not describe an algorithm that performs the function “making use of a proximity relationship between two adjacent reconstruction planes of the plurality of different 2D reconstruction planes” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses “an adjustment algorithm is used in order to adjust the deconvolutions to one another on adjacent reconstruction planes 4 using a proximity relationship. For example, an optimization of the L1-norm of adjacent reconstruction planes 4 may take place.” Spec. [0059]. However,  details of “an optimization of the L1-norm of adjacent reconstruction planes” is not disclosed, also the statement is against common knowledge in the art in that, L1-norm is generally calculated for two vectors, how one can calculate L1-norm between planes? and then optimize it?    Therefore such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Applicant is also reminded, “if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP § 2161.01(I).


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  GRAUMANN (US 20120257714) in view of Kaufhold (US 2003007241)

Regarding claim 1, GRAUMANN teaches a method for establishing a three-dimensional (3D) tomosynthesis data record of a target volume from two-dimensional (2D) projection images recorded with a recording arrangement comprising an X-ray source and an X-ray detector in different recording geometries, the method comprising: 
the 2D projection images are recorded along a linear recording trajectory of the X-ray source (20 in Fig. 2).
reducing image artifacts of the 3D tomosynthesis data record occurring due to lacking information ([0004], tomosynthesis and phantom-based calibration of an X-ray system),


GRAUMANN does not expressly teach 
using a deconvolution technique during or after a reconstruction step.

However, Kaufhold teaches
reducing image artifacts of the 3D tomosynthesis data record occurring due to lacking information ([0036], A scattered x-ray event … such that the x-ray's trajectory deviates substantially from a straight line) using a deconvolution technique during or after a reconstruction step ([0036] using a plurality of deconvolution techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of GRAUMANN and Kaufhold, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the deconvolution calibration method in  Kaufhold for the calibration method in GRAUMANN.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious to an ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, GRAUMANN in view of Kaufhold teaches the method of claim 1, wherein the recording arrangement is arranged on a C-arm (GRAUMANN, Fig. 1).
Regarding claim 3, GRAUMANN in view of Kaufhold teaches the method of claim 2, wherein the recording trajectory is realized at least partially by a movement of the C-arm perpendicularly to a plane 
Regarding claim 4, GRAUMANN in view of Kaufhold teaches the method of claim 2, wherein on a rotation of the C-arm, the recording arrangement is moved in a compensating manner along a central ray (GRAUMANN, [0003], the X-ray radiation source and the X-ray radiation detector are arranged at opposing ends of the semi-circle).
Regarding claim 5, GRAUMANN in view of Kaufhold teaches the method of claim 2, wherein on a rotation of the C-arm while maintaining alignment of the X-ray source to a central point of the target volume, the recording arrangement is moved in a compensating manner along a central ray (GRAUMANN, [0003], the X-ray radiation source and the X-ray radiation detector are arranged at opposing ends of the semi-circle).
Regarding claim 6, GRAUMANN in view of Kaufhold teaches the method of claim 1, wherein after a subsection of the movement of the X-ray source along the recording trajectory with a parallel movement of the X-ray detector, a rotation of the recording arrangement around the X-ray source takes place such that the target volume is situated in an acquisition region of the recording arrangement, and wherein the movement of the X-ray tube along the recording trajectory is continued with a parallel movement of the X-ray detector( GRAUMANN , Fig. 2).
Regarding claim 13, GRAUMANN in view of Kaufhold teaches the method of claim 1, wherein the reconstruction step takes place on the plurality of different 2D reconstruction planes (GRAUMANN [0016], the plurality of projection images is substantially flat and smooth) according to filtered back projection (GRAUMANN, [0016], A tomosynthesis reconstruction algorithm is suitable for this purpose, by way of example a filtered back projection).
Regarding claim 14, GRAUMANN in view of Kaufhold teaches the method of claim 1, wherein the deconvolution is carried out integrated into the reconstruction(GRAUMANN, [0004], X-ray systems 
Claims 16 and 17 recite the X-ray system and non-transitory medium for the method of claim 1.  Since GRAUMANN also teaches an X-ray system (Fig. 1) and medium (26 in Fig. 1), claims 16 and 17 are also rejected.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  GRAUMANN in view of Kaufhold, further in view of Syben (“Precision Learning: Reconstruction Filter Kernel Discretization”, cited from IDS)

Regarding claim 7, GRAUMANN in view of Kaufhold teaches the method of claim 1.
GRAUMANN in view of Kaufhold does not expressly teach the wherein a deconvolution algorithm of artificial intelligence that has been trained by machine learning and is to be used for the deconvolution, that describes a deconvolution kernel, or that determines an item of deconvolution information that describes a deconvolution kernel and is to be utilized for the deconvolution in all reconstruction planes of the plurality of different 2D reconstruction planes is used.
However, Syben teaches a deconvolution algorithm of artificial intelligence( Section I, a formulation to learn a discrete optimal reconstruction filter directly in a deep learning context) that has been trained by machine learning and is to be used for the deconvolution( Section II, learn the filter kernel), that describes a deconvolution kernel, or that determines an item of deconvolution information that describes a deconvolution kernel and is to be utilized for the deconvolution in all reconstruction planes of the plurality of different 2D reconstruction planes is used( Section II, filtered back-projection algorithm)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of GRAUMANN in view of Kaufhold with that of Syben, by 
Regarding claim 8, GRAUMANN in view of Kaufhold and Syben teaches the method of claim 7, wherein a result of a simulation (Fig. 2; Section III, a numerical disc phantom, which was used for the training), a scan, or the simulation and the scan is useable as training data for training the deconvolution algorithm.
Regarding claim 9 GRAUMANN in view of Kaufhold and Syben teaches the method of claim 8, wherein the result of the scan is useable as training data for training the deconvolution algorithm, and wherein the scan is with a phantom (Fig. 2; Section III, a numerical disc phantom, which was used for the training).

Regarding claim 10 GRAUMANN in view of Kaufhold and Syben teaches the method of claim 8, wherein for the simulation, virtual projection images of a known object are calculated, at least one noise effect is added in the context of the simulation, or a combination thereof (Fig. 2; Section III, Additionally, the results of Ramp-Reco, the Ram-Lak-Reco and the Learned-Filter-Reco and their respective line profiles are presented).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  GRAUMANN in view of Kaufhold  and Syben, further in view of TANG ( US 20200305806 )
Regarding claim 11 GRAUMANN in view of Kaufhold and Syben teaches the method of claim 7. GRAUMANN in view of Kaufhold and Syben does not expressly teach wherein, on training the deconvolution algorithm, at least one additional optimization condition is used for further improvement of image quality.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of GRAUMANN in view of Kaufhold and Syben with that of TANG, by passing low spatial frequency components, as taught by TANG, to the neural network of GRAUMANN in view of Kaufhold and Syben, with motivation of “original image can be processed based on the features to generate the input data to the neural network to make the method 150 more efficient” ( TANG, [0043]).

Regarding claim 12 GRAUMANN in view of Kaufhold, Syben and TANG teaches the method of claim 11, wherein the at least one additional optimization condition includes a low pass filtration( TANG, [0043], the original image can be low pass filtered in the spatial frequency domain to obtain the low-frequency component. The low-frequency component is selected to be the input data to the neural network), an edge enhancement, or a low pass filtration and an edge enhancement.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661